Citation Nr: 0942356	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  05-38 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to a hernia secondary to service-connected 
degenerative joint disease with scoliosis of the lumbar 
spine.   

3.  Entitlement to service connection for nail fungus of the 
hands.

4.  Entitlement to service connection for nail fungus of the 
feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from May 1967 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran does not 
have a current hearing impairment as defined under VA 
regulations.

2.  The evidence of record shows that the Veteran does not 
have a current hernia; however, the Veteran has some residual 
pain status post hernia repair and the evidence of record 
shows that the hernias are not related to his service-
connected degenerative joint disease with scoliosis of the 
lumbar spine or is otherwise related to service. 

3.  The competent evidence of record shows that the Veteran's 
current tinea of the fingernails is not etiologically related 
to military service.

4.  The competent evidence of record shows that the Veteran's 
current tinea of the toenails is not etiologically related to 
military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  The criteria for service connection for hernia or 
residuals of hernia to include as secondary to service-
connected degenerative joint disease with scoliosis of the 
lumbar spine have not been met.   38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).

3.  Fungus of the fingernails were not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).  

4.  Fungus of the toenails were not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on VA to notify and assist a claimant in developing a 
claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) Veteran status; (2) existence of a disability; (3) 
a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

After careful review of the claims folder, the Board finds 
that a May 2004 VCAA letter and a March 2006 letter, 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, the May 2004 
letter advised the Veteran what information and evidence was 
needed to substantiate his service connection claim for 
hearing loss, hernia condition and a fungal condition.  The 
letter also informed the Veteran of his and VA's respective 
duties for obtaining evidence.  The letter requested that he 
provide enough information for the RO to request records from 
any sources of information and evidence identified by the 
Veteran.  This information was provided prior to the initial 
AOJ decision.

The March 2006 letter informed the Veteran of how VA 
determines the disability rating and effective date if his 
claim is granted.  However, this portion of the duty to 
notify was satisfied subsequent to the initial AOJ decision.  
The Board finds that this error was not prejudicial to the 
Veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of the 
notice.  Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of the supplemental statement 
of the case issued in June 2006 after the notice was 
provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or an 
SSOC, is sufficient to cure a timing defect).  For the 
reasons stated above, it is not prejudicial to the Veteran 
for the Board to proceed to decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claim and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
claims file contains the Veteran's service treatment records, 
VA treatment records, private treatment records and VA 
examinations for hearing loss and his hernia condition.  

The January 2005 and the three February 2007 VA examination 
reports reflect that the examiners conducted a review of the 
Veteran's claims file in addition to obtaining oral history 
and provided a physical examination of the Veteran.  
Following the above, the examiners provided an assessment of 
the Veteran's current condition.  The examiners provided a 
rationale for their opinions, which appear to be based on 
both the medical and lay evidence of record.   Accordingly, 
the Board concludes that the examination is adequate for 
rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (VA must ensure that any VA examination undertaken 
during an appeal is adequate for rating purposes).  

The Board acknowledges that the Veteran was not provided with 
a VA examination in conjunction with his service connection 
claim for toenail and fingernail fungus; however, the 
evidence of record does not warrant an examination because 
there is sufficient competent medical evidence to decide his 
claims.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to 
provide a VA examination when the record lacks evidence to 
decide the Veteran's claim and there is evidence of (1) a 
current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability 
may be associated with the established event, injury, or 
disease.  Id.; see McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In the present case, there is evidence of a current 
diagnosis of tinea of the fingernails and toenails.  The 
Veteran has also reported symptoms of toenail and fingernail 
infections in service.  However, the Veteran does not contend 
that he has had continuity of symptomatology since military 
service and there is no evidence of record that indicates the 
Veteran's current fungal disorders may be related to military 
service.  In light of the foregoing, VA is not required to 
provide the Veteran with a VA examination in conjunction with 
his claim for fungus of the fingernails and toenails.

In addition, there is no indication in the file that there 
are additional relevant records available that have not yet 
been obtained.  Therefore, the Board finds that all relevant 
facts have been developed properly and sufficiently in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.

II.  Merits of the Claim for Service Connection

Service connection may be granted to a Veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

In general, to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination 
is based on an analysis of all the evidence of record and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service-connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2006); see also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).

Bilateral Hearing Loss

The Veteran filed a service connection claim for bilateral 
hearing loss in March 2003.  He contends that his hearing 
loss is due to exposure to aircraft noise during military 
service.  

In assessing the Veteran's service connection claim for 
hearing loss, the Board must first determine whether the 
Veteran has a current hearing disability under VA 
regulations.  Impaired hearing is considered a disability for 
VA purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Additionally, the Court has 
held that the threshold for normal hearing is from 0 to 20 
decibels, and that threshold levels of above 20 decibels 
indicate at least some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).  

The Veteran submitted a September 1995 occupational health 
report that revealed hearing tests conducted in August 1995 
showed that his hearing was within normal limits at all test 
frequencies.  Nevertheless, VA provided the Veteran with two 
audiological examinations in January 2005 and February 2007.  
The January 2005 audiological examination revealed puretone 
thresholds in the right ear were 15 decibels at 500 hertz, 20 
decibels at 1000 hertz, 10 decibels at 2000 hertz, 15 
decibels at 3000 hertz and 20 decibels at 4000 hertz.   The 
speech recognition score using the Maryland CNC Test was 100 
percent for the right ear.  The puretone thresholds for the 
left ear were 10 decibels at 500 hertz, 10 decibels at 1000 
hertz, 10 decibels at 2000 hertz, 20 decibels at 3000 hertz 
and 25 decibels at 4000 hertz.   The speech recognition score 
for the left ear using the Maryland CNC Test was 96 percent.  
The February 2007 audiological examination demonstrated 
puretone thresholds in the right ear were 10 decibels at 500 
hertz, 15 decibels at 1000 hertz, 10 decibels at 2000 hertz, 
15 decibels at 3000 hertz and 25 decibels at 4000 hertz.  The 
speech recognition score using the Maryland CNC Test was 96 
percent for the right ear.  The puretone thresholds for the 
left ear were 10 decibels at 500 hertz, 5 decibels at 1000 
hertz, 10 decibels at 2000 hertz, 15 decibels at 3000 hertz 
and 30 decibels at 4000 hertz.  The speech recognition score 
for the left ear using the Maryland CNC Test was 96 percent.  
Although, the evidence of record shows that the Veteran has 
some hearing loss in both ears, his hearing impairment does 
not meet the definition of a current hearing loss disability 
under VA regulation.  See 38 C.F.R. § 3.385.    

The evidence supporting current bilateral hearing loss 
disability consists of the lay statements from the Veteran.  
Lay persons can provide an eyewitness account of a Veteran's 
observable symptoms, such as difficulty hearing.  Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  However, the Veteran 
is not competent to report that he meets the auditory decibel 
threshold that is required for the Veteran's hearing 
impairment to be considered a disability under VA 
regulations, because that assessment does not involve a 
simple diagnosis.  Therefore, while the Board has considered 
the Veteran's assertions, it finds that he is not competent 
to state that he meets the auditory decibel threshold 
required for his hearing impairment to be considered a 
disability under VA regulations.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that 
a Veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).

The grant of service connection requires competent evidence 
to establish a diagnosis of the claimed disability.  In the 
case of hearing loss, the regulations explicitly state the 
auditory decibel threshold required.  Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where an in-service disease or injury has resulted in a 
disability.  In the absence of proof of a present disability 
due to disease or injury, there can be no valid claim.  , 3 
Vet. App. 223, 225 (1992).  In the absence of competent 
medical evidence of the bilateral hearing loss, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Without evidence of a current disability, the Board must find 
that the Veteran's claim of entitlement to service connection 
for bilateral hearing loss is not warranted.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists).  The benefit of 
the doubt doctrine is not applicable in this case, because 
the preponderance of the evidence is against the claim for 
service connection.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  

Hernia or Residuals of Hernia

The Veteran contends that he has a hernia condition secondary 
to his service-connected back condition.  He asserted that he 
was advised when he had back surgery that his hernias were 
the result of his abdominal muscles taking up the work not 
done by his back.  See January 2005 notice of disagreement.  

As noted above, in order to grant service connection, the 
evidence of record must indicate that the Veteran has a 
current diagnosis of the claimed disability.  In this case, a 
March 2005 VA treatment record shows that the Veteran has 
scars on the abdomen from status post screen mesh 
implantation for repair of an incisional ventral hernia and 
inguinal herniorrhaphies.  During the February 2007 VA 
examination, the Veteran reported that he had a laparoscopic 
cholecystectomy in 1992.  He stated that through one of the 
openings from laparoscopy on the anterior wall of the 
abdomen, he developed a ventral hernia five days after the 
laparoscopic cholecystectomy.  The ventral hernia was 
repaired with mesh.  Since the repair there has been no 
recurrence of the ventral hernia.  The Veteran noted that 
while the surgeon was repairing the ventral hernia, he also 
found a left inguinal hernia which was repaired with a mesh 
on the same day.  The Veteran reported three years later in 
1995, another surgeon found a recurrence of the left inguinal 
hernia and also found a right inguinal hernia which was 
repaired with mesh.  The Veteran reported no recurrent 
inguinal hernias since they were repaired surgically in 1995.  
Although the evidence of record indicates that the Veteran 
had a ventral hernia and bilateral hernias in the past, this 
is not evidence of a current hernia disorder.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998)  (the court held that 
the grant of service connection requires that there be a 
showing of disability at the time of the claim, as opposed to 
some time in the distant past).  The February 2007 VA 
examination revealed that the Veteran did not have any 
hernias at the time of the examination.  

However, the February 2007 examiner noted six faint 
superficial scars from the laparoscopic surgeries for 
cholecystectomy, repair of ventral hernia and bilateral 
inguinal hernias.  These scars are on the anterior wall of 
the abdomen.  A February 2007 VA examination of the Veteran's 
scars revealed that all of his scars on the abdomen were well 
healed and stable.  They were not tender or hypersensitive.  
The scars were the same color of the skin and ventral scar 
was barely visible.  They were smooth in texture, not 
elevated or depressed with no keloid formation, area of 
breakdown, infection, edema or inflammation.  The examiner 
determined that there was no disfigurement from the scars and 
no impairment in function due to the scars.  An April 2004 
private medical record shows that the Veteran reported that 
he had some residual pain after a he had a hernia procedure 
in 1992; however, the pain has gotten better after receiving 
treatment from another private physician.  A private medical 
record dated in July 2004 reveals that the Veteran reported 
he had some persistent pain in the left inguinal scar for a 
number of years; however, the scar was injected with 
cortisone approximately six months prior to the examination 
and this was no longer a problem.  Thus, the evidence 
indicates that the Veteran has some residual pain after his 
inguinal hernia repair.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) (holding that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted), appeal dismissed, 259 
F.3d 1356 (Fed. Cir. 2001). 

Nevertheless, the competent medical evidence of record shows 
that the Veteran's inguinal hernia was not caused by his 
service-connected degenerative joint disease with scoliosis 
of the lumbar spine. The examiner from the February 2007 VA 
examination provided the opinion that the Veteran's bilateral 
inguinal hernias were not caused by degenerative arthritis of 
the lumbosacral spine or mild scoliosis of thoracolumbar 
spine.  He noted that hernias are caused by pushing, pulling 
or lifting heavy loads or by straining.  The examiner 
highlighted that the Veteran reported that he was given light 
work at his job due to his chronic low back pain.  The 
examiner determined that avoidance of certain activities due 
to his low back pain actually diminished the likelihood of 
developing hernias.  As the examiner's opinion was based on a 
clear rationale supported by medical evidence after he 
reviewed the claims file, obtained a history from the 
Veteran, and conducted a physical evaluation, the Board finds 
this opinion to be highly probative.  See Nieves- Rodriguez 
v. Peake, 22 Vet. App. 295 (2008) (the probative value of a 
medical opinion comes from when it is the factually accurate, 
fully articulated, and sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed).  

The Board acknowledges the Veteran's assertion that he was 
advised that hernias were a possible result from his back 
surgery.  However, there is no medical evidence in the record 
that supports this statement.  The Board finds that the 
Veteran's recitation of a purported medical opinion is not 
competent medical evidence and cannot be used to convey a 
medical opinion.  Robinette v. Brown, 8. Vet. App. 69, 77 
(1995) ("the connection between what a physician said and 
the layman's account of what he purportedly said, filtered as 
it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 
"medical" evidence.")  

The evidence of a relationship between the Veteran's hernias 
and his service-connected back disability consists only of 
the Veteran's lay statements.  As discussed, lay persons are 
competent to provide an account of observable symptoms.  See 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  However, 
the Board concludes that the Veteran is not competent to 
provide an opinion on a complex question such as the etiology 
of his hernias.  See Jandreau; see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (professional 
opinions are required to address areas of knowledge requiring 
expertise).  As the competent medical evidence does not link 
the Veteran's inguinal hernias or residuals thereof to his 
service-connected back disorder, service connection on a 
secondary basis is not warranted.

Regarding the issue of whether the Veteran's hernias and 
residuals thereof are related to service on a direct basis, 
the Board notes that the Veteran does not contend, nor does 
the evidence does show, that his hernias or residuals thereof 
are related to service.  Specifically, the Veteran's service 
treatment records reveal no diagnosis, treatment, or abnormal 
finding pertaining hernias in service.   The Veteran's report 
of medical history as part of his separation examination 
dated in April 1971 shows that the Veteran denied hernia.  
The April 1971 separation examination shows that the clinical 
evaluation of the Veteran's abdomen and viscera (to include 
hernias) was normal and the examiner did not document hernia 
or residuals of a hernia.  The medical evidence first 
indicates that the Veteran had a hernia in 1992, which is 
approximately 21 years after separation from service.  Such a 
lapse of time between service separation and the earliest 
documentation of a current disability is a factor that weighs 
against the service connection claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the record 
indicates no evidence, lay or medical, that the Veteran's 
hernia or residuals thereof occurred in service or is related 
to any incident in service.  Thus, the Board finds 
entitlement to service connection for a hernia disorder or 
residuals thereof on a direct basis must be denied.    

As the evidence of record shows that the Veteran's hernias 
and any current residuals of status post hernia repair are 
not caused by service-connected degenerative joint disease 
with scoliosis of the lumbar spine or otherwise related to 
military service, the Board finds that the preponderance of 
the evidence is against the claim and the benefit of the 
doubt rule is not for application.  See Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001); see also 38 U.S.C.A. § 
5107.   Accordingly, entitlement to service connection for a 
hernia disorder or residuals thereof is not warranted.

Nail Fungus of the Hands and Feet

The Veteran contends that these conditions began when he was 
stationed in England.  He has treated it with over the 
counter medication for years and he has never been able to 
control it.  

An April 2004 private treatment record reveals that the 
Veteran was diagnosed with a tinea infection of the toenails 
and fingernails.  Accordingly, the evidence of record shows 
that the Veteran has a current diagnosis of the claimed 
disabilities.  

A review of the Veteran's service treatment records show that 
the Veteran did not complain of or receive treatment for any 
fungus of the hands or feet during military service.  In 
addition, the Veteran indicated in the report of medical 
history section of the April 1971 separation examination that 
he did not ever have or have now any skin diseases or foot 
trouble.  The April 1971 separation examination revealed that 
the Veteran had normal skin and feet on clinical evaluation 
and the physician did not note any fungus on the Veteran's 
toenails or fingernails.    

The Board acknowledges that the Veteran asserts that the 
fungus infection of the toenails and fingernails started in 
service while stationed in England.  He was issued additional 
boots so that he could rotate them to try to keep his feet 
dry.  The Veteran is considered competent to report the 
observable manifestations of his claimed disability in 
service.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay 
testimony iterating knowledge of personal observations are 
competent to prove that claimant exhibited certain symptoms 
at a particular time).  In this case, the Board finds that 
the Veteran is competent to describe symptoms pertaining to 
toenail and fingernail infections during service. 

However, the Veteran has not asserted that his symptoms of an 
infection of the toenails and feet have been constant or 
continuous since separation from service.  Although he notes 
that his fungus infection started in service and he has 
treated the conditions with over the counter medication, the 
first post-service evidence of complaints of fungus of the 
fingernails and/or toenails is when the Veteran sought 
medical treatment in March 2004, approximately 33 years after 
discharge from military service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  In the absence of any lay 
assertions and/or competent medical evidence indicating 
continuity of symptomatology since service, the Board finds 
that service connection is not warranted pursuant to 
3.303(b).

As there is no evidence of continuity of symptomatology for 
fungus of the toenails and fingernails, the threshold 
question is whether there is sufficient medical evidence to 
establish an etiological link between the Veteran's current 
disorders and his active service.  The Board notes that the 
Veteran contends that the fungus of toenails and fingernails 
are related to military service.  Lay persons can provide an 
account of observable symptoms, such as in this case the 
Veteran's observation of an infection of the toenails and 
fingernails.  See Caldwell v. Derwinski, 1 Vet. App. 466, 469 
(1991).  However, the Board concludes that the Veteran is not 
competent to provide an opinion on a complex question such as 
the etiology of his claimed nail fungus.  See Jandreau; see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(professional opinions are required to address areas of 
knowledge requiring expertise).  The Veteran is not a 
qualified health care professional; therefore, the lay 
evidence offered by the Veteran is not competent medical 
evidence and does not prove a relationship between the 
Veteran's current tinea infections of the toenails and 
fingernails and military service.   Furthermore, there is no 
competent medical evidence of record that indicates the 
Veteran's current tinea infections of the toenails and 
fingernails are related to military service.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
and the benefit of the doubt doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the 
Veteran's claim of entitlement to service connection for nail 
fungus of the hands and feet are not warranted.

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to a hernia secondary to service-connected 
degenerative joint disease with scoliosis of the lumbar spine 
is denied.   

Entitlement to service connection for nail fungus of the 
hands is denied.

Entitlement to service connection for nail fungus of the feet 
is denied.





____________________________________________
J. K. BARONE 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


